       Case 2:18-cv-02317-MCE-AC Document 34 Filed 03/29/21 Page 1 of 7


 1   George M. Lee (SBN 172982)
     SEILER EPSTEIN LLP
 2   275 Battery Street, Suite 1600
 3   San Francisco, California 94111
     Phone: (415) 979-0500
 4   gml@seilerepstein.com
 5   Raymond M. DiGuiseppe (SBN 228457)
 6   THE DIGUISEPPE LAW FIRM, P.C.
     4320 Southport-Supply Road, Suite 300
 7   Southport, North Carolina 28461
     Phone: 910-713-8804
 8   law.rmd@gmail.com
 9
     Bradley A. Benbrook (SBN 177786)
10   Stephen M. Duvernay (SBN 250957)
     BENBROOK LAW GROUP, PC
11   400 Capitol Mall, Suite 2530
     Sacramento, CA 95814
12
     Telephone: (916) 447-4900
13   Attorneys for Plaintiffs

14                               UNITED STATES DISTRICT COURT
15                       FOR THE EASTERN DISTRICT OF CALIFORNIA
16
     HARRY SHARP; DAVID AJIROGI; RYAN                        Case No. 2:18-cv-02317-MCE-AC
17   GILARDY; DARIN PRINCE; TODD
     FELTMAN; DAVID KUEH; TERRY                              STIPULATED INJUNCTION AND
18   JAHRAUS; THE CALGUNS FOUNDATION;                        CONSENT DECREE
19   FIREARMS POLICY COALITION;
     FIREARMS POLICY FOUNDATION;
20   SECOND AMENDMENT FOUNDATION;
     and MADISON SOCIETY FOUNDATION,
21
            Plaintiffs and Petitioners,
22
23                 vs.

24   XAVIER BECERRA, in his official capacity as
     Attorney General of California; LUIS LOPEZ,
25
     in his official capacity as Director of the
26   Department of Justice Bureau of Firearms; JOE
     DOMINIC, in his official capacity as Chief of
27   the Department of Justice California Justice
     Information Services
28


                                                        1
                     STIPULATED INJUNCTION AND CONSENT DECREE | CASE NO. 2:18-cv-02317-MCE-AC
       Case 2:18-cv-02317-MCE-AC Document 34 Filed 03/29/21 Page 2 of 7


 1   Division; CALIFORNIA DEPARTMENT OF
     JUSTICE; and DOES 1 through 20, inclusive,
 2
 3          Defendants and Respondents.

 4
 5                       STIPULATED INJUNCTION AND CONSENT DECREE
 6          The above-captioned Plaintiffs and Defendants, by and through their respective counsel,
 7   hereby enter into this Stipulated Injunction and Consent Decree.
 8          Through this action—filed in state court and later removed to this Court on federal
 9   question grounds—Plaintiffs alleged that the California Department of Justice’s online program
10   for registering “bullet button” firearms, as required by a 2016 amendment to California’s
11   Roberti-Roos Assault Weapons Control Act (“ACWA”), inter alia, subjected them and those
12   similarly situated to constitutional due process violations by failing to afford them adequate
13   opportunity to complete the registration necessary for purposes of maintaining lawful possession
14   of such firearms.
15          Defendants moved to dismiss Plaintiffs’ complaint for failure to state a claim, which this
16   Court denied. Since then, Defendants have answered Plaintiffs’ Second Amended Complaint and
17   the parties have conducted various forms of discovery.
18          The parties have now entered into a Settlement Agreement, by which the parties also
19   have agreed to enter into this stipulated injunction, and mutually consent to the judicial decrees
20   necessary to effectuate the same.
21          The terms and conditions of this Stipulated Injunction and Consent Decree are as follows:
22               Reopening of Assault Weapons Registrations Under Pen. Code § 30900(b)
23          1.       Defendants shall re-open the registration period, for individuals who possessed
24   eligible firearms (Cal. Penal Code § 30900, subdiv. (b)) and started the process of submitting
25   applications to the Department of Justice (“Department”), Bureau of Firearms (“Bureau”), before
26   July 1, 2018, but who were unable to complete the submission process because of technical
27   difficulties. This re-opened registration period shall be available only to persons meeting all of
28   the following requirements: (1) prior to January 1, 2017, the person would have been eligible to


                                                         2
                      STIPULATED INJUNCTION AND CONSENT DECREE | CASE NO. 2:18-cv-02317-MCE-AC
       Case 2:18-cv-02317-MCE-AC Document 34 Filed 03/29/21 Page 3 of 7


 1   register an assault weapon pursuant to subdivision (b) of Penal Code § 30900; (2) the person
 2   lawfully possessed each assault weapon to be registered, prior to January 1, 2017; (3) the person
 3   attempted to register the assault weapon prior to the original registration deadline of midnight on
 4   July 1, 2018, but was unable to do so because of technical difficulties; and (4) the person timely
 5   registers the assault weapon(s) in accordance with the terms of this Stipulation. Collectively,
 6   these four requirements shall be referred to herein as “the Registration Requirements.”
 7          2.      All new assault weapons registrations shall be implemented by and through the
 8   Bureau, through a notice period and a registration window. The notice period, during which time
 9   defendants shall make efforts to notify the public of this settlement and the new assault weapons
10   registration period, shall be at least 120 days from the date that this stipulated injunction is
11   entered by the Court, but may be longer if needed by the Department to prepare and implement
12   its systems (“Notice Period”). Following this minimum 120-day Notice Period, the Department,
13   through the Bureau’s website, shall open a website page for new registrations, and thereafter,
14   shall accept registrations for assault weapons, if the applicant meets the Registration
15   Requirements, for a period of 90 days (the “Registration Period”). At the end of the last day of
16   the Registration Period, the system shall be closed to any new registrations, except that the
17   Department will accept as timely paper registrations that are postmarked by the last day of the
18   Registration Period, pursuant to the paper option described in paragraph 5 below.
19          3.      Once this stipulated injunction is approved, the Department shall perform the
20   following to begin the Notice Period:
21                  (a) The Department shall announce and feature the re-opened Registration Period
22                       on the Bureau of Firearms website;
23                  (b) The Department shall provide notice of the re-opened Registration Period to
24                       other known firearms rights groups and law firms;
25                  (c) The Department shall provide notice of the re-opened Registration Period to
26                       every person that called or emailed them to complain about not being able to
27                       register before or after the original deadline of July 1, 2018, to the extent that
28                       information is reasonably available; and


                                                         3
                      STIPULATED INJUNCTION AND CONSENT DECREE | CASE NO. 2:18-cv-02317-MCE-AC
       Case 2:18-cv-02317-MCE-AC Document 34 Filed 03/29/21 Page 4 of 7


 1                  (d) The Department will conduct a public outreach campaign (Internet and
 2                       traditional news) to notify the public about the re-opened Registration Period.
 3                  (e) The organizational Plaintiffs shall also endeavor to provide notice to their
 4                       members about the re-opened Registration Period.
 5          4.      Pursuant to California Penal Code section 30900(b)(2), the Department shall
 6   permit persons meeting the Registration Requirements to submit electronically via the Internet,
 7   utilizing a public-facing application made available by the Department throughout the
 8   Registration Period.
 9          5.      The Department shall also and alternatively accept paper submissions from
10   persons otherwise meeting the Registration Requirements, on a form that shall incorporate
11   substantially all of the information that is required to be submitted electronically pursuant to
12   California Penal Code section 30900(b)(2). Paper forms submitted in this manner shall be
13   accepted by mail or overnight carrier delivery if accompanied by a postmark or other evidence of
14   submission on or before the last day of the Registration Period.
15          6.      For all assault weapon registration submitted in the Registration Period, whether
16   submitted electronically or by paper, the Department may require different or additional
17   information from persons who present, along with their submission, a form of identification that
18   states “FEDERAL LIMITS APPLY.”
19          7.      Any other substantive issues with a registration should be handled using
20   substantially the same procedures that the Department used for registrations submitted before
21   July 1, 2018, that is, the Department will provide registrants timely submitting registrations
22   during the Registration Period with the same ability to cure any defects in their submissions,
23   whether submitted electronically or by paper. Such defects may include but are not limited to:
24   incomplete or missing information, typographical errors, information that does not match the
25   information in the Department’s records, and incomplete or unclear photographs.
26          8.      During the Registration Period, the Department may require registrants to verify
27   under penalty of perjury that they attempted to register their weapon(s) before July 1, 2018, but
28   were unable to do so because of technical difficulties, by checking a box (or similar mechanism)


                                                        4
                     STIPULATED INJUNCTION AND CONSENT DECREE | CASE NO. 2:18-cv-02317-MCE-AC
       Case 2:18-cv-02317-MCE-AC Document 34 Filed 03/29/21 Page 5 of 7


 1   contained as a part of their registration submission. The Department shall clearly notify any
 2   individuals registering firearms during the new Registration Period of the following: (a) that the
 3   Department may attempt to verify whether any particular registrant attempted to register their
 4   weapon(s) before July 1, 2018; (b) the potential consequences of providing false statements in
 5   connection with such registrations; and (c) that if they submit a weapon that was not attempted to
 6   be registered before July 1, 2018, they could be subject to consequences as prescribed by law.
 7
 8                          Statewide Enforcement of Assault Weapons Laws
 9          9.      Upon approval and entry of this stipulated injunction by the Court, and throughout
10   the reopened Registration Period, the following shall apply:
11                  A.      The Department will provide registrants with the same conditions and
12   considerations as during the original registration period. For the duration of the Notice Period
13   and the Registration Period, the Department shall forebear from prosecuting individuals for the
14   charge of possession of an unregistered assault weapon under Penal Code sections 30600 or
15   30605 if they satisfy the Registration Requirements by the end of the Registration Period.
16                  B.      Persons eligible to register under the Registration Requirements shall be
17   accorded protection under Penal Code section 30680 and may raise their eligibility as an
18   affirmative defense to any and all prosecutions throughout this State for which the valid
19   registration of an assault weapon is or may be a defense.
20                  C.      In response to any and all inquiries from law enforcement agencies
21   pertaining to requests for information regarding the status of any assault weapon registration(s),
22   the Department shall provide information referencing this injunction providing for the
23   Registration Period.
24                  D.      The Attorney General shall inform all district attorneys’ offices, sheriffs’
25   offices, and other law enforcement agencies in California of this Stipulated Injunction and
26   Consent Decree, and advise that all pending investigations and prosecutions for Penal Code
27   sections 30600 and/or 30605 for which valid registration of an assault weapon is or may be a
28   defense should be stayed or postponed if there is reason to believe the subject would be able to


                                                        5
                     STIPULATED INJUNCTION AND CONSENT DECREE | CASE NO. 2:18-cv-02317-MCE-AC
       Case 2:18-cv-02317-MCE-AC Document 34 Filed 03/29/21 Page 6 of 7


 1   meet the Registration Requirements and register the firearms appropriately. Upon proof that the
 2   subject has successfully completed the Registration Requirements, any pending investigation or
 3   prosecution as to a violation of section 30600 and/or 30605 for which valid registration of an
 4   assault weapon is a defense shall be ceased and any pending charges dismissed as to those
 5   violations.
 6                  E.       Anyone who has a firearm being detained or held by a law enforcement
 7   agency, and who is not otherwise prohibited from owning or possessing firearms (see
 8   https://oag.ca.gov/sites/all/files/agweb/pdfs/firearms/forms/pdf/prohibcatmisd.pdf), shall not be
 9   barred from registering said firearm(s) if the person is otherwise eligible to register the firearm(s)
10   under the Registration Requirements and can satisfy the Registration Requirements during the
11   Registration Period.
12          10.     Approval of this stipulation and entry of the injunction shall constitute a voluntary
13   dismissal of the cases pending in this Court and in Shasta County Superior Court, except as may
14   be necessary to enforce the injunction and the parties’ settlement. The Court shall retain
15   jurisdiction to enforce the terms of this stipulation, and the parties’ settlement.
16          11.     Plaintiffs shall recover from Defendants the sum of $151,821.42, payment to be
17   received by counsel for the Plaintiffs within sixty (60) days from the date that this Stipulated
18   Injunction and Consent Decree is entered by the Court below.
19                                                   ◼ ◼      ◼

20          By the signatures of their counsel below, the parties stipulate and agree to be bound by
21   the foregoing terms and conditions of the foregoing stipulation, and request the Court to enter the
22   injunction and consent decree accordingly.
23    SEILER EPSTEIN LLP                                     OFFICE OF THE ATTORNEY GENERAL
24    /s/ George M. Lee                                      /s/ John W. Killeen
25    George M. Lee                                          John W. Killeen
                                                             Deputy Attorney General
26    Attorneys for Plaintiffs
      HARRY SHARP, DAVID AJIROGI, RYAN                       Attorneys for Defendants
27    GILARDY, DARIN PRINCE, TODD                            XAVIER BECERRA, in his official capacity
28    FELTMAN, DAVID KUEHL, TERRY                            as Attorney General of California; LUIS


                                                         6
                      STIPULATED INJUNCTION AND CONSENT DECREE | CASE NO. 2:18-cv-02317-MCE-AC
        Case 2:18-cv-02317-MCE-AC Document 34 Filed 03/29/21 Page 7 of 7


 1    JAHRAUS, THE CALGUNS                                   LOPEZ, in his official capacity as Director of
      FOUNDATION, FIREARMS POLICY                            the Department of Justice Bureau of Firearms,
 2    COALITION, FIREARMS POLICY                             JOE DOMINIC, in his official capacity as
 3    FOUNDATION, SECOND AMENDMENT                           Chief of the Department of Justice California
      FOUNDATION and MADISON SOCIETY                         Justice Information Services Division and the
 4    FOUNDATION                                             CALIFORNIA DEPARTMENT OF
                                                             JUSTICE
 5
 6                       ORDER OF INJUNCTION AND CONSENT DECREE
 7
 8           It is hereby ORDERED that the Stipulated Injunction and Consent Decree, as set forth
 9   above, is GRANTED AND APPROVED.
10           Accordingly, IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the parties
11   are bound by the Stipulated Injunction and Consent Decree as set forth above, which shall
12   resolve and dispose of this matter in accordance with the terms and conditions of the same, with
13   the Court to retain jurisdiction in this matter as to the enforcement of this injunction, and the
14   parties’ settlement agreement. The matter having now been concluded in its entirety, the Clerk
15   of Court is directed to close the file.
16           IT IS SO ORDERED.
17   Dated: March 29, 2021
18
19
20
21
22
23
24
25
26
27
28


                                                         7
                      STIPULATED INJUNCTION AND CONSENT DECREE | CASE NO. 2:18-cv-02317-MCE-AC
